DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Reply filed on April 6, 2022 is acknowledged.
Claims 1-41 and 43-47 were pending. Claims 1-7, 9-14, 41 and 43 are being examined on the merits. Claim 8 is canceled. Claims 15-40 and 44-47 are withdrawn.

Response to Arguments
Applicant’s arguments filed April 6, 2022 have been fully considered. 

The following rejections are withdrawn in view of the current amendments to the 
claims, or the cancellation of claims that were subject to the rejections:

Rejection of claim 8 under 35 USC § 112(b), indefiniteness – trademark 
Rejection of claim 8 under 35 USC § 112(b), indefiniteness – LOD limitation
Rejection of claim 8 under 35 USC § 103 over Lakshmi in view of Spooner and Kargar, as 
evidenced by Madej
Rejection of claims 1-5, 7, 9-11 and 41 under 35 USC § 103 over Lakshmi in view of Spooner and Kargar, as evidenced by Madej; Rejection of claims 6, 12-14 and 43 under 35 USC § 103 over Lakshmi in view of Spooner and Kargar, as evidenced by Madej, and in view of additional secondary references


General Comments and Claim Interpretation
	The Examiner notes the following regarding the LOD limitations. In of itself, these comments do not form the basis of a rejection, however, this discussion is relevant to the 35 USC §§ 112 and 103 rejections, discussed below.
The instant specification recites particular sensitivities of the claimed method of 
detecting HCV. For instance, in para. 23, the specification teaches that the method is “capable of detecting low viral loads in small-volume dried biological fluid samples”, and in para. 10, the specification teaches “the viral load of HCV in the dried biological fluid sample is at least [various ranges] IU/mL”. That is, the specification refers to a dried biological sample as having viral load. The claims similarly refer to LODs of dried samples in terms of particular concentrations of virus, e.g., less than 900 IU/mL (claim 11). Since a concentration is calculated as the amount (weight or volume) of a solute present in a volume of solvent, a sample must exist as a liquid to have a concentration. Therefore, a “dried biological fluid sample” literally cannot have a viral load/virus concentration (although the amount of virus in the dried sample could have been expressed as a mass percent). Nevertheless, claim terms are to be construed according the broadest reasonable interpretation, which is the ordinary and customary meaning given to a term by the ordinary artisan at the time of the invention. MPEP 2111.01. The ordinary artisan would thus interpret “the viral load of HCV in the dried biological fluid sample” as a biological fluid [liquid] sample having a particular viral load, which is then dried. If the dried sample is then treated to extract the viral RNA into a final reaction volume, to determine the concentration of the virus in the final reaction volume, the ordinary artisan would have to know the viral load of the original sample and the volume of the sample that is dried and the final reaction volume. For example, if the original fluid sample has a viral load of 100 IU/mL, and 1 mL of that sample is dried, the dried matter comprises 100 IU of viral particles. If that dried matter is then treated to extract the viral RNA into a final reaction volume of 1000 mL, the concentration of viral particles in the final reaction volume is 0.1 IU/mL. In contrast, if one took the original fluid sample with the same viral load of 100 IU/mL, but instead dried 2 mL of that sample, then the dried matter comprises 200 IU of viral particles and, when extracted into a final reaction volume of 1000 mL, would have a concentration in the final reaction volume of 0.2 IU/mL. That is, even though the original biological fluid sample may have a specific concentration of viral particles, once some volume of that fluid sample is dried, and then had its RNA extracted and diluted into a PCR reaction volume, the concentration of viral particles, or amplicons derived therefrom, in that final PCR reaction volume may be completely different from the viral particle concentration in the original biological fluid sample. So while the biological fluid sample in claims 1 and 41 may comprise 126 IU/mL or less of HCV RNA, the concentration of the molecules being detected (i.e., the HCV amplicons in claim 1 and the HCV RNA in claim 41) may be entirely different, and is somewhat an arbitrary matter of design choice (i.e., the ordinary artisan can dilute the extracted HCV RNA to whatever concentration they choose, so long as the volume they are using is consistent with performing PCR). Stated differently, the specification teaches that the methods of claims 1 and 41 can detect HCV RNA from a biological sample that has a viral load of 126 IU/mL or less, but that does not mean that the ordinary artisan can use the LOD of HCV RNA in the biological sample to extrapolate the LOD of isolated HCV RNA or HCV RNA amplicons, and in particular does not mean that the LOD of 126 IU/mL or less necessarily applies to the detection of isolated HCV RNA or HCV RNA amplicons. The specification does not teach any LOD associated with detecting isolated HCV RNA or HCV RNA amplicons.

Rejection of claims 1-7, 9-14, 41 and 43 under 35 USC § 112(b), indefiniteness – LOD limitation
	Applicant argues that the rejection of independent claims 1 and 41, and their respective dependent claims, should be withdrawn as it would be clear to the ordinary artisan what aspects of the dependent claims have the recited LOD limitation (Remarks, p. 9). 
	The Examiner disagrees. According to the MPEP, functional language in claims, such as an LOD limitation, may be indefinite if, in part, the ordinary artisan would not know from the claim terms what structure or steps are encompassed by the claim. MPEP 2173.05(g). Here, it would not be clear to the ordinary artisan which of the many methods encompassed by claims 1 and 41 would have the recited LOD. While Applicant has asserted otherwise, they have not provided any argument or explanation as to how the ordinary artisan would be able to distinguish methods that which would have that capability from methods that would not have that capability.
	These arguments are not persuasive. The rejection is maintained to the extent that it applies to the currently amended claims.

	
Information Disclosure Statement
The Information Disclosure Statement submitted April 13, 2022 has been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-14, 41 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation “wherein the [LOD] of the HCV amplicons is at least as low 
as 126 IU/mL” in step (d). The instant specification recites several viral loads of the amount of HCV present in a sample (e.g., para. 97), but does not teach a particular LOD in terms of amplicons in a PCR reaction volume. Therefore, the specification would not reasonably convey to the ordinary artisan that the inventor had possession the recited LOD as to detecting amplicons at the time the application was filed, and that limitation constitutes new matter.
	Claims 2-7 and 9-14 depend directly or indirectly from claim 1, and consequently incorporate the new matter issue of claim 1.
	
	Claim 41 recites the limitation “wherein the [LOD] of the HCV RNA is at least as low as 126 IU/mL” in the “wherein” clause. As noted below, the meaning of “the HCV RNA” is unclear. To the extent that it is intended to refer to the HCV RNA that is extracted from the microsampling device, the specification does not teach any particular LOD associated with detecting HCV RNA in the PCR reaction volume. Therefore, the specification would not reasonably convey to the ordinary artisan that the inventor had possession the recited LOD as to detecting HCV RNA in the PCR reaction volume at the time the application was filed, and that limitation constitutes new matter.
Claim 43 depends from claim 41, and consequently incorporate the new matter issue of claim 41.

Claims 1-7, 9-14, 41 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In considering whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” the factors set forth in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) should be considered. These factors are:
The breadth of the claims,
The nature of the invention, 
The state of the prior art,
The level of one of ordinary skill in the art,
The level of predictability in the art, 
The amount of direction provided by the inventor,
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of these will be discussed in turn below.

Nature of the Invention and the Breadth of the Claims
	The invention of instant independent claims 1 and 41 is directed to a method of detecting HCV in a dried biological fluid sample by extracting RNA from the sample and then detecting either the RNA itself (claim 41) or amplicons derived therefrom (claim 1). Claims 1 and 41 each additionally recite an LOD limitation of the RNA (claim 41) or the amplicons (claim 1).
The State of the Prior Art
	The prior art, which is discussed in more detail in the Non-Final Office Action mailed January 6, 2022, teaches detecting HCV in a dried biological fluid sample by extracting RNA from the sample and then detecting either the RNA itself or amplicons derived therefrom. The prior art also teaches various LODs associated with the viral load in the original biological sample. The prior art does not teach LODs associated with the viral load of reaction volumes comprising HCV amplicons or HCV RNA eluted from a microsampling device comprising the dried sample. The prior art also does not teach an LOD for HCV amplicons expressed in IU/mL, nor does it provide any guidance on how the ordinary artisan would define or implement a standard based on IU as to amplicons in a reaction volume.
Level of One of Ordinary Skill in the Art 
	One of ordinary skill in the art would have the knowledge equivalent to a graduate-level degree in molecular biology.
Level of Predictability and Amount of Direction Provided by Inventor
The specification does not teach how one of ordinary skill in the art would practice a method with the recited LODs associated with the viral load of reaction volumes comprising HCV amplicons or HCV RNA eluted from a microsampling device comprising the dried sample. The specification also does not describe how the ordinary artisan would define or use amplicons based on an IU standardization. As noted above, the prior art similarly provides no guidance on these issues. Therefore, the level of predictability is determined to be low.
Existence of Working Examples
The specification does not provide working examples describing how one of ordinary skill in the art would practice a method with the recited LODs associated with the viral load of reaction volumes comprising HCV amplicons or HCV RNA eluted from a microsampling device comprising the dried sample. The specification also does not provide working examples describing how the ordinary artisan would define or use amplicons based on an IU standardization.
Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure
	Considering the disclosures in the specification as a whole, to make and use the invention of, in particular, instant claims 1 and 41, one of ordinary skill in the art would have engage in experimentation at least to determine how to modify the method to develop an LOD associated with the viral load of reaction volumes comprising HCV amplicons or HCV RNA eluted from a microsampling device comprising the dried sample. The ordinary artisan would also have to engage in experimentation to determine how to use amplicons based on an IU standardization, all without guidance from the specification and prior art.
For the above reasons, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-14, 41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites the limitation “wherein the [LOD] of the HCV amplicons is at least as low as 126 IU/mL”. The meaning of the unit “international unit” or “IU” as to amplicons is unclear. That is, “IU” is a term of art for a unit of activity of a substance, and “has no existence other than in relation to the preparation that defines it” (e.g., see Madej1, p. 134, left col., para. 4 to right col., para. 1). The term “IU” as to amplicons has no meaning in the art, and, even if it did, it is not clear what activity amplicons would need to be standardized for to meet such a definition. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Claims 1 and 41 each recite the limitation “wherein the [LOD] … is at least as low as 126 IU/mL”. This limitation is unclear. Specifically, it is unclear which of the many methods encompassed by the claims 1 and 41 methods would have the recited property. In addition, neither the specification nor the prior art teaches how to determine what structural features of the method would produce these LOD levels. Therefore, without testing the various embodiments of claims 1 and 41, one of ordinary skill in the art would not be able to identify their metes and bounds, and consequently, claims 1 and 41 are indefinite.

Claims 1-7 and 9-14, depend directly or indirectly from claim 1 and consequently 
incorporate the indefiniteness issue of claim 1.
Claim 43 depends from claim 41 and consequently incorporates the indefiniteness issue 
of claim 41.

Claim 41 recites the limitation “wherein the [LOD] of the HCV RNA is at least as low as 126 IU/mL”. The meaning of this limitation is unclear. That is, claim 41 previously recites “the HCV RNA” as being isolated from the biological fluid sample, however, HCV RNA is also implicitly present in the biological fluid sample. Therefore, it is not clear if the “[LOD] of the HCV RNA” limitation is referring to the HCV RNA that is present in the biological fluid sample or if it is referring to HCV RNA extracted from the dried sample and placed into the PCR reaction volume. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.


Conclusion
Claims 1-7, 9-14, 41 and 43 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Madej was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.